In our opinion the notice clearly named June 24, 1946, as the day on which the tenancy was to terminate, and the exception must be overruled. See O'Dowd v. Heifer, 82 N.H. 387. *Page 370 
R. L., c. 7, s. 2, and the decisions thereunder, including the late cases of Davie v. Company, 90 N.H. 545; and North Hampton c. Assn. v. Commission, ante, 156, indicate that words and phrases are to be given their common meaning unless they are technical words or have acquired some peculiar and appropriate meaning. The words "on or before" used in the notice in question have acquired no peculiar and appropriate meaning, nor are they technical words, and a reasonable person in the defendant's position could not have misunderstood them. Furthermore, any latitude implied by them inured to the benefit of the defendant. In comparable situations other courts have had no difficulty in arriving at the same conclusion. Dillon v. Miller, 207 Ark. 401; Koehler v. Scheider, 10 N. Y. S. 101; 29 Words and Phrases (Perm. ed.), p. 460.
Exceptions overruled.
All concurred.